DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of the device claims 1-11 in the reply filed on 8/23/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-16 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/22.
Drawings
The drawings were received on 5/18/20.  These drawings are objected to.
Figure(s) 1 is/are objected to because they contain cross-sectional views without indicating the plane upon which the sectional views are taken as required by 37 CFR 1.84 (h)(3). 
Sheets 1-5 of the figures are objected to because the drawing sheets are numbered improperly. See 37 C.F.R. 1.84(t), which requires the sheets of drawings be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking. In the instant case, the sheet numbering lacks the oblique line, is not centered, and is not larger than the reference characters. 
	Figure 8 is objected to under 37 CFR 1.84 (m) because the figures contain shading, which fails to aid in understanding the invention and/or reduces legibility. Shading may be used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object; flat parts may also be lightly shaded, but such shading is preferred in the case of parts shown in perspective, not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez (US 20170290411).
Claim 1: Sanchez discloses an applicator (see Figs 5-10 & 71) comprising: a first part (18) having a first mating face (face at 245) and a first applicator face (top surface of Fig 71) and this portion can include flocking (see Figs 60-69) which constitutes application elements; a second part (17+19) having a second mating face (face at 245) and a second applicator face (bottom of 19 of Fig 71) that can carry a series of tines (see Figs 60-69) [0031] that act as application elements; and a hinge (34) that joins the first part to the second part (see Figs 5-10). In an interim configuration (see Figs 5-7) the hinge is open so that the first part and the second part are separated from each other (see Figs 5-7). Rotation of the first and second parts about the hinge axis moves the first and the second part into an assembled configuration (see Figs 8-10 & 71) so that the first and second mating faces contact one another (at 245 of Fig 71) to form an applicator head (see Fig 71). The first mating face comprises a cavity formed by two wall extending from the first applicator face and away from the first applicator face and in the assembled configuration the second part (17) is received in the cavity with the second applicator face (19) exposed in a direction opposite from the first applicator face (see Fig 71). 
Claims 2-4: Sanchez discloses that the first application or the second application elements can be formed as flocking fibers [0031] and the other of the two application elements can be formed as molded [0018] spikes [0030] and absent any flocking [0026 & 0031]. So Sanchez discloses that the first application elements can be tines and free of flocking while the second application elements can be flocking [0026 & 0031]. 
Claim 5: Sanchez discloses the cavity comprising an open distal end longitudinal opposite from the hinge (see Fig 71) and the second part including a distal end longitudinally opposite the hinge and in the assembled configuration, the open end and distal end form a distal tip of the applicator head (see Fig 71). 
Claim 6: Sanchez discloses the first part further comprising a first half end piece (30a, Fig 5) longitudinally opposite from the open end along the first part and connected with the hinge (34) and the second part comprises a second half end piece (30b, Fig 5) opposite from the distal end of the second part along the second part and connected with the hinge (34) such that in the assembled configuration, the first and second half end pieces together form a mounting end piece (see Figs 5-10 & 71). 
Claim 7: Sanchez discloses that the cavity extends along a longitudinal axis of the first part and is open at a distal end (see Fig 71). Sanchez further discloses that the insert of the second part (17) can extend the same length as the first part [0188], which would result in the cavity also being open at its proximal end. 
Claims 9-11: Sanchez discloses that the first and second mating faces can comprise one or more interlocking structures including mating snap-fit reliefs [0126] and snap fit ribs and grooves [0144] so that when the applicator is moved from the interim to the assembled configuration, the interlocking structures fix the first part with the second part [0126 & 0144]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 20170290411) in view of Hirzel (US 5007442).
Claim 8: Sanchez discloses the invention of claim 7 and Sanchez further discloses the walls each comprises first edges (at 245) opposite from the first applicator face and the second mating face comprises second edges (at 245) arranged to contact the first edges in the assembled configuration (see Fig 71) and defining a linear interface along the longitudinal axis (see Fig 71). 
Sanchez discloses the invention essentially as claimed except for the interface being at an oblique angle to the longitudinal axis of the first part. Hirzel, however, teaches a mascara applicator (see Fig 7) with first parts and second parts hinged together (see Fig 7) and wherein the applicators of the first and second parts can extend along the longitudinal axis parallel with the longitudinal axis (see Fig 7) or curved relative to the longitudinal axis (see Fig 8) in order to better approximate the arrangement of a user’s natural lashes (Col 4, 15-20). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the mascara applicator of Sanchez to be curved relative to the longitudinal axis of the applicator in view of Hirzel, which would result in the linear interface being curved and extending at an oblique angle to the longitudinal axis in order to better approximate the shape of the lashes. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

	
	
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772